  Case: 2:21-cv-03635-JLG-KAJ Doc #: 6 Filed: 06/23/21 Page: 1 of 2 PAGEID #: 29




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANGEL YOUNG.,                                    )   CASE NO. 2:21-CV-03635-JLG-KAG
                                                 )
                      Plaintiff,                 )   JUDGE JAMES L. GRAHAM
                                                 )
       vs.                                       )   MAGISTRATE JUDGE
                                                 )   KIMBERLY A. JOLSON
CBRE FACILITY SOURCE,                            )
                                                 )
                      Defendant.                 )
                                                 )

             STIPULATION FOR EXTENSION OF TIME TO MOVE OR PLEAD

       Pursuant to Rule 6.1 of the Local Rules of the Southern District of Ohio, Plaintiff Angel

Young and Defendant FacilitySource, LLC, doing business as CBRE FacilitySource

(“FacilitySource”) hereby stipulate that Defendant FacilitySource shall have an additional fourteen

(14) days, through Wednesday, July 7, 2021, in which to move, plead, or otherwise respond to

Plaintiff’s Complaint. No prior extensions have been granted in the action.

Respectfully submitted,

 s/ Joseph N. Gross                                  s/ Michael W. DeWitt (with permission)
Joseph N. Gross (0056241)                            Michael W. DeWitt (0066896)
Kelly E. Mulrane (0088133)                           DeWitt Law, LLC
Benesch Friedlander Coplan & Aronoff, LLP            4200 Regent Street, Suite 200
200 Public Square, Suite 2300                        Columbus, OH 43219
Cleveland, OH 44114                                  Telephone: (614) 398-2886
Telephone: (216) 363-4500                            Facsimile: (614) 750-1379
Facsimile: (216) 363-4588                            Email: mdewitt@dewittlawcom.com
Email: jgross@beneschlaw.com
        kmulrane@beneschlaw.com                      Attorney for Angel Young

Attorneys for Defendant
Facility Source, LLC dba CBRE FacilitySource
  Case: 2:21-cv-03635-JLG-KAJ Doc #: 6 Filed: 06/23/21 Page: 2 of 2 PAGEID #: 30




                                  CERTIFICATE OF SERVICE


        I hereby certify that on this 23rd day of June, 2021, I have electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to the following:

Michael W. DeWitt (0066896)
DeWitt Law, LLC
4200 Regent Street, Suite 200
Columbus, OH 43219
Telephone: (614) 398-2886
Facsimile: (614) 750-1379
Email: mdewitt@dewittlawcom.com

Attorney for Angel Young


                                                       s/ Joseph N. Gross
                                                       One of the Attorneys for Defendant Facility
                                                       Source, LLC dba CBRE FacilitySource.




13813073 v1
                                                 -2-
